DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 & 12-14 are pending and are currently under consideration for patentability under 37 CFR 1.104. 
Claims 1-7 & 12-14 are examined.
Response to Arguments
Applicant’s arguments, see page 10, filed on 0/07/2021, with respect to the rejection of claim 1-7 & 12-14 under 35 USC § 102(a)(1) Patent, HAUGER; CHRISTOPH et al, US 20150250387 A1; have been fully considered and persuasive. Therefore the 35 USC 102 rejection has been withdraw.
However, upon further consideration and updated search, a new ground of rejection, 35 USC 103 is made as follows HAUGER; CHRISTOPH et al, US 20150250387 A1; hereinafter “HAUGER” in view of Gilboa; Pinhas et al. US 20080262297 A1, hereinafter “Gilboa” and further in view of US 20100249506 A1 to PRISCO; GIUSEPPE; hereinafter “PRISCO” to claims 1-7 & 12-14.
Drawings
	The formal drawings submitted have been reviewed and amendments are accepted.
Specification
Objection to the specification is withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The applicant's amendments to claims 1, 2, 3, 4, 5, 6, 7 and 12 to overcome the 35 USC § 112 claim interpretation of the previous action are acknowledged, and the interpretations are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 & 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAUGER; CHRISTOPH et al, US 20150250387 A1; hereinafter “HAUGER” in view of Gilboa; Pinhas et al. US 20080262297 A1, hereinafter “Gilboa”
claim 1 HAUGER discloses A visualization system comprising: an observation apparatus surgical microscope 102  (page 6, [0062], Fig.4) having first image sensor configured to observe an operation region with a first observation plane, an intermediate image plane (31) (page4, [0047], Ln.3-5 Fig.2) wherein in the first observation plane, a first viewing direction is defined by a first viewing axis Y1; an endoscope endomicroscope 104 (page 6, [0062],  Fig.4) having a probe and a second sensor and an electronic image sensor 23, for example, a CCD sensor or a CMOS sensor (page 4, [0046]) configured to observe the operation region with , endomicroscope for capturing image data (page 1, [0011], Fig.4 element 104) a second observation plane operating field (3) (page 3, [0039] Fig.2)  in which a second viewing direction is defined by a second viewing axis Y2; a display configured to display monitor 76 as a display unit (page 3-4, [0040] Fig.1)  and display devices, elements 170 and element 175 illustrated on fig.4, wherein the endoscope comprises a motion sensor connected to the control unit, positioning and orientation unit (page 2-3, [0026], [Claim 1 & claim 11] ) and navigation system 109 (page 6, [0062], Fig. 4) an angular position of the probe of the endoscope in space being determinable by said motion sensor, methods on how to track positions and locations is anticipated in section (page 6, [0062]].
HAUGER is silent about APPLICATION No. 16/139,032 a first image recorded by the first image sensor in a first orientation and a second image recorded by the second image sensor in a second orientation a control unit connected to the second image sensor and to the display wherein the control unit is configured to permit the angular position of the probe of the endoscope relative to the first viewing axis Y1 to be determined by evaluation of data of the motion sensor and to align the 
Gilboa teach about a first image recorded reference image and the real-time images  (page 4, [0053]) by the first image sensor in a first orientation an initial state of alignment ( page 4, [0053])and a second image recorded by the second image sensor recorded reference image and the real-time images  (page 4, [0053]) in a second orientation a current alignment status ( page 4, [0053]) see also (page 5, [0061-0063], Figs.3-8 discussing about a simulated view of an obscured target is displayed in the context of the real-time video so that the target appears correctly positioned within the video image and moves so as to maintain the correct positioning of the target within the real-time video when the endoscope is moved) a control unit connected to the second image sensor and to the display wherein the control unit is configured to permit the angular position of the probe of the endoscope relative to the first viewing axis Y1 to be determined by evaluation of data of the motion sensor   and to align the second orientation of the second image with the first orientation of the first image depending on the angular position of the probe of the endoscope relative to the first viewing axis Y1. A processing system 108 gathers that position information the processing system may display to the physician live video, captured images and simulated views on a display screen 110. (page 3, [0045]) and at least one, and preferably three, reference sensors (not shown) are also attached to the chest of the patient and their 6 DOF coordinates sent to processing system 108 where they are used to calculate the patient coordinate frame of reference.(page 3, [0046]) and …correct alignment of the endoscope has been achieved using the primary tracking system, the optical tracking of the present invention based on a reference image of the scene beyond the tip of the endoscope is effective to ensure correct alignment with the target,…(page 5, [0067]).
	Creating effective alignment based on degree of freedom coordinates by a processing system and feeding correct positioning of target in real time video from initial state of alignment to a current state of alignment where the target appear to be in required positioning  using tracking system based on reference image is a technique that is available in the art.
It would have been obvious before the effective filling date of the claimed invention to modify Hauger and have the capacity to Position alignment based on degree of freedom coordinates by a processing system and feeding correct positioning of target in real time video from initial state of alignment to a current state of alignment where the target appear to be in required alignment and this can be done effectively using tracking system to located exact location of instrument tip and area of interest.
As to claim 2 HAUGER and Gilboa teach the visualization system according to claim 1, 
Hauger further discloses a graphical marker is inserted, the instructions or information may also be sent in the form of an arrow [0056] (Ln.18-19), in the second image represented on the display, said graphical marker indicating a direction of the second viewing axis Y2 in the second image, the graphical marker is trackable in the second image depending on the angular 44position of the probe of the endoscope relative to the first viewing axis Y1.[Methods on how to track positions and locations is anticipated in section [0062]].
As to claim 3 HAUGER and Gilboa teach the visualization system according to claim 1
HAUGER further discloses the control unit is connected to the first image sensor a functional control unit (65) [Abstract] and functional control unit 65 (page 5, [0055]) and also illustrated on Fig.1 as attached to imaging unit and an electronic image sensor 23, for example, a CCD sensor or a CMOS sensor (page 4, [0046]).
As to claim 4 HAUGER and Gilboa teach the visualization system according to claim 1
HAUGER further discloses the motion sensor is a sensor selected from a position sensor, an acceleration sensor, a vibration gyroscope sensor, and a gyrosensor. Positioning and orientation unit (page 2-3, [0026] [Claim 10 & claim 11]) and a navigation system 109 (page 6, [0062] and Fig.4).
As to claim 5 HAUGER and Gilboa teach the visualization system according to claim 1
HAUGER further discloses the second image sensor is fixedly connected to the probe. Endomicroscope for capturing image data (page 1, [0011], Fig.4 shows the endoscope and probe as fixed structure.) and an electronic image sensor 23, for example, a CCD sensor or a CMOS sensor (page 4, [0046]).
As to claim 7 HAUGER and Gilboa teach the visualization system according to claim 1
HAUGER further discloses an alignment of the probe relative to the first observation plane is determinable by image evaluation of images captured by the first image sensor. Determining the position and/or orientation data of at least the distal end of the endomicroscope. This device may be either a navigation system or an image processing module of the surgical microscope (page 2, [0025], Ln.3-5 and [Claim 10, 11 and 12]).
As to claim 12 HAUGER and Gilboa teach the visualization system according to claim 1 
HAUGER further discloses at least two different images captured by the second image recording device of the endoscope at two different points in time are represented on the display. Images captured intraoperatively (page 6, [0059], Ln.2-3).
claim 13 HAUGER and Gilboa teach the visualization system according to claim 1
HAUGER further discloses the observation apparatus is a surgical microscope. Surgical microscope 102 (page 6, [0062], Fig.4.)
As to claim 14 HAUGER discloses the observation apparatus is a camera. Camera 21 (page 4, [0046], Ln.6, Fig. 2).


    PNG
    media_image1.png
    419
    623
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    821
    613
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    513
    770
    media_image3.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HAUGER in view of, Gilboa and further in view of US 20100249506 A1 to PRISCO; GIUSEPPE; hereinafter “PRISCO”.
As to claim 6 HAUGER and GILBOA are silent about the second image element is arranged rotatably, relative to the probe.
PRISCO teaches wherein the second image recording device, image capturing device 141 (page 2, [0030]) is arranged rotatably, steerable tip 112 (page 2, [0031]) relative to the probe. The endoscope 110 (page 2, [0031]) also show in figure 1 below.

    PNG
    media_image4.png
    577
    538
    media_image4.png
    Greyscale

It would have been obvious before the effective filling date of the claimed invention to modify HAUGER to include an image recording device that is arranged rotatably to the probe such as that taught by PRISCO in order to allow the device of HAUGER have the ability of imaging areas that are not directly in line with the tip of the probe. Furthermore steerability of endoscopic tip has been shown in the art. Steerable tip 112 [0031] and steerable endoscope [0010] this is also illustrated in figure 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/TADIOS E MOLLA/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795